Name: Commission Regulation (EC) NoÃ 31/2006 of 10 January 2006 on import licence applications for rice originating in Egypt under the tariff quota for 2006 provided for in Regulation (EC) NoÃ 955/2005
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Africa;  plant product
 Date Published: nan

 11.1.2006 EN Official Journal of the European Union L 6/30 COMMISSION REGULATION (EC) No 31/2006 of 10 January 2006 on import licence applications for rice originating in Egypt under the tariff quota for 2006 provided for in Regulation (EC) No 955/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 955/2005 of 23 June 2005 opening a Community import quota for rice originating in Egypt (2), and in particular Article 4(3) thereof, Whereas: (1) The import licence applications for rice falling within CN code 1006 lodged before 13.00 on 2 January 2006 and notified to the Commission cover an amount of 67 593 tonnes, whereas the maximum amount of such rice that can be imported under the Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (3), attached to Council Decision 2005/89/EC (4), is 5 605 tonnes. (2) A reduction percentage should therefore be fixed for import licence applications lodged by 13.00 on 2 January 2006 and benefiting from a 100 % reduction in customs duty calculated in accordance with Article 11 of Regulation (EC) No 1785/2003. (3) No further import licences allowing a 100 % reduction in the customs duty should be issued for 2006. (4) Given its purpose, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Import licence applications for rice falling within CN code 1006 under the quota opened by Regulation (EC) No 955/2005, submitted before 13.00 on 2 January 2006 and notified to the Commission, shall give rise to the issue of licences for the quantities applied for multiplied by a reduction coefficient of 91,7077 %. Article 2 Import licence applications for rice falling within CN code 1006 submitted from 13.00 on 2 January 2006 to the end of 2006 shall not give rise to the issue of an import licence for the quota opened by Regulation (EC) No 955/2005. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 164, 24.6.2005, p. 5. (3) OJ L 31, 4.2.2005, p. 31. (4) OJ L 31, 4.2.2005, p. 30.